Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 12/02/2020.  Claims 1-28 are pending in the case.  Claims 1, 27, and 28 are independent claims.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-11, 13-17, 22-23, and 25-28 are rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY).


As to independent claims 1, 27 and 28, Faaborg teaches an electronic device (Fig. 2, computing device 2), comprising: 
(Fig. 2, Col 4,  line 11-18, UI device 4 may be configured to receive input from a user through tactile, audio, and/or video feedback.  Examples of input devices include a presence-sensitive display, a presence-sensitive or touch-sensitive input device); 
one or more processors (Fig. 2 processor 40); 
a memory (Fig. 2 storage device 44); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for displaying a first user interface (Col 2 line 5-10, a computer-readable storage medium is encoded with instructions that, when executed, cause at least one processor of a computing system to receive, from a computing device associated with a user, an indication of an incoming communication; Col 17 line 51-54, in the example of FIG. 3A, computing device 2 may have received input corresponding to displayed text 102), the first user interface concurrently displaying (Fig. 3A interface display): 
a message transcript in a first region of the display, the message transcript including at least one message from at least a first user (Col 17 line 51-55, in the example of FIG. 3A, computing device 2 may have received input corresponding to displayed text 102. As shown in FIG. 3A, displayed text 102 includes "That's 30 minutes away. I'll be there in 10."); 
a virtual keyboard in a second region of the display, the virtual keyboard including a number of character keys (Fig. 3A, the virtual keyboard displayed at the bottom of the interface 100, Col 17, line 45-50, Manual entry mode may enable a user to input a custom response at computing device 2. In some examples, the user may input a custom response by selecting characters on a keyboard or a graphical keyboard); and 
a plurality of suggested one or more characters in a third region of the display, the plurality of suggested characters is determined based, at least in-part, on a content of the at least one message received from the first user (Col 18 line 31-40, User data analysis module 50 may analyze the textual information and/or the other information to determine a current context for computing device 2. For instance, based on the textual information, and other information, user data analysis module 50 may determine various contextual elements and associated weights and send the current context to suggestion module 16; Col 20 line 22-34, FIG. 3B includes GUI 110. Computing device 2 may output GUI 110 in response to receiving the candidate responses from response suggestion unit 14. GUI 110 includes background 112 and response selection area 114; response selection area 114 includes response options 116A-116D (collectively, "response options 116"); 116A-116D are the plurality of suggested characters). 
Faaborg does not teach:
the third region is displayed contiguous with the first and second regions.
	BILINSKY teaches:
the third region is displayed contiguous with the first and second regions (Fig. 3, paragraph [0038], the predicted entries 302 (in this case, the complete words "the," "thanks," and "to") are presented in the lower portion of the touch-sensitive display 118.  
More particularly these predicted entries 302 appear along a side of the touch-sensitive display 118 that is most near to the non-virtual alphanumeric keyboard 134; 302 is the third region displaying the suggested characters, while 118 is the first region, and 134 is the second keyboard region).
Since Faaborg teaches an electronic device of presenting suggested message responses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the third region is displayed contiguous with the first and second regions, as taught by BILINSKY, as the prior arts are in the same application field of suggesting user entered text interface, and BILINSKY further teaches displaying suggested options in the middle of message area and keyboard area. By incorporating BILINSKY into Faaborg would improve the integrity of Faaborg’s system by allowing a user can conveniently and easily access the predicted entries (paragraph [0038]).

As to dependent claim 2, the rejection of claim 1 is incorporated. Faaborg teaches the system of claim 1, wherein the one or more physical processors are further configured 
The electronic device of claim 1, further comprising: 
detecting input representing user selection of a suggested one or more characters from the displayed plurality of one or more characters (Col 20 line 53-60, response suggestion unit may enable computing device 2 to allow a user to select a response that is relevant to the user's current situation, without having to manually enter the response; user could select one response from responses list 116A-D); and 
in response to detecting the input, displaying the selected suggested one or more characters into the message transcript in the first area (Fig. 3B, Col 20 line 53-60, after user select a response from responses list 116A-D, by receiving an indication of selected responses in the message display which is the first area).

As to dependent claim 5, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: determining the plurality of suggested one or more characters based on at least one word used in the at least one message (Col 18 line 31-40, Response suggestion unit 14 may receive the request, and provide at least a part of the information included in the request to user data analysis module 50. User data analysis module 50 may analyze the textual information and/or the other information to determine a current context for computing device 2).

As to dependent claim 8, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: determining the plurality of suggested one or more characters based on a punctuation mark used in the at least one message (Col 7 line 24-52, For instance, suggestion module 16 may receive a request including the information, "Are you coming?" Suggestion module 16 may determine that the most common replies to the information included in the request are "I'll be right there," "yes," and "no.").

As to dependent claim 9, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: 
determining whether the at least one message contains an interrogatory sentence (Col 7 line 24-52, By analyzing the incoming communications and the corresponding selected responses (e.g., chat logs), suggestion module 16 (or other components of response suggestion unit 14) may determine likely replies to common messages. For instance, suggestion module 16 may receive a request including the information, "Are you coming?"); and 
in accordance with a determination that the at least one message contains an interrogatory sentence, displaying at least "yes" and "no" as part of the plurality of suggested one or more characters (Col 7 line 24-52, Suggestion module 16 may determine that the most common replies to the information included in the request are "I'll be right there," "yes," and "no.").

As to dependent claim 10, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: determining the plurality of suggested one or more characters based on at least an identity of the first user (Col 18 line 41-57, The user ID element may have a very heavy associated weight (e.g., because the certainty of the user ID is high). Consequently, suggestion module 16 may treat responses tagged with the same user ID as more contextually relevant than other responses that are not tagged with the user ID. In this way, suggestion module 16 may dynamically treat custom responses of a particular user as more important and/or appropriate for that user than responses received from other users; User ID is the identity of the first user).

As to dependent claim 11, the rejection of claim 10 is incorporated. Faaborg teaches the electronic device of claim 10, further comprising: 
(Col 18 line 66-Co 19 line 9, By limiting candidate responses to those responses that have been used at least a threshold number of times, response suggestion unit 14 may ensure that custom responses are suggested only after gaining a sufficient amount of popularity), and 
displaying the plurality of suggested one or more characters comprises displaying the most-frequently-sent messages (Col 18 line 66-Co 19 line 9, suggestion module 16 may only output the response corresponding to displayed text 102 as a candidate response after response suggestion unit 14 has received the response as a selected response a threshold number of times (e.g., 3 times, 5 times, 10 times, etc.)).

As to dependent claim 13, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: determining the plurality of suggested one or more characters based on at least a location of the first user (Col 11 line 5-20, The request for candidate responses may, in some examples, include other information. The other information may include information pertaining to the computing device that sent the request and/or information pertaining to a user of the computing device that sent the request. For instance, a request may include a unique identifier (e.g., an ID number) identifying the user and/or the computing device that sent the request, location information indicating one or more locations of the computing device).

As to dependent claim 14, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: determining a location of the electronic device, and displaying an affordance for sending the location as a message to the first (Col 13 line 61-67, the determined contextual elements may be specific, such as an exact street address and/or name of an establishment as a predicted destination. In other examples, the contextual elements may be generalized (e.g., "home" or a city name as a current location)).

As to dependent claim 15, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: determining the plurality of suggested one or more characters based on at least one calendar entry stored in the electronic device (Col 22 line 7-13, User data analysis module 50 may, in the examples of FIGS. 4A and 4B, obtain additional information from a calendar service of the user. Based at least in part on the obtained information, user data analysis module 50 may determine a contextual element, "busy," corresponding to a predicted future availability of the user).


As to dependent claim 16, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: obtaining a calendar entry based on the message received from the first user; and displaying an affordance for sending at least a portion of the obtained calendar entry as a message to the first user (Col 22 line 21-27, In the examples of FIGS. 4A and 4B, user data analysis module 50 may determine "Wednesday, May 31, 2013 1:00 PM-3:00 PM" as the available time category. That is, user data analysis module 50 may determine that the user is busy during the requested day and time, but is available during the afternoon on the requested day).

claim 17, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: determining the plurality of suggested one or more characters based on at least an honorific used in the at least one message (Col 21 line 66-Col 22 line 3, User data analysis module 50 may determine a "professional" contextual element indicating a social-relationship between the user (e.g., Bob Andrews) and the sender of the incoming communication (e.g., Erica Davis). User data analysis module 50 may determine the social-relationship based at least in part on the contact information received with the request (e.g., information identifying Erica Davis as a work colleague)).

As to dependent claim 22, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: 
ranking the suggested one or more characters (Col 24 line 64-67, Response suggestion unit 14 may determine whether the responses are tagged with at least one contextual element included in the determined current context (208). Response suggestion unit 14 may order the one or more candidate responses based at least in part on the associated contextual elements for each respective response (210). Response suggestion unit 14 may then output a set of candidate responses from the one or more candidate responses (e.g., to computing device 2) (212)); and 
displaying the top-ranked characters in the center most position among the displayed suggested one or more characters (Col 24 line 67-Col 25 line 2, Response suggestion unit 14 may then output a set of candidate responses from the one or more candidate responses (e.g., to computing device 2) (212)).

As to dependent claim 23, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, wherein the plurality of suggested one or more characters comprises a first word or phrase, a second word or phrase, and a third word or phrase (Col 7 line 24-52, For instance, suggestion module 16 may receive a request including the information, "Are you coming?" Suggestion module 16 may determine that the most common replies to the information included in the request are "I'll be right there,"; “I’ll” is the first phrase, “be” is the second word, “right” is the third word).

As to dependent claim 25, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, wherein the plurality of suggested one or more characters comprises at least one emoji (Col 7, line 44-46, Suggestion module 16 may determine that the most common responses are "<3", and ":)" (e.g., a smiley emoticon)).

As to dependent claim 26, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, wherein the at least one message is the most-recently- received message from the first user (Col 17 line 45-54, in the example of FIG. 3A, computing device 2 may have received input corresponding to displayed text 102. As shown in FIG. 3A, displayed text 102 includes "That's 30 minutes away. I'll be there in 10.").

Claim 4 is rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY) and in view of Kocienda et al. (US 20090174667 A1, hereinafter Kocienda).

As to dependent claim 4, the rejection of claim 1 is incorporated. BILINSKY teaches the electronic device of claim 1, further comprising: 
detecting keyboard input representing one or more contacts on the virtual keyboard (Fig. 3, paragraph [0037], the user entered the alphabetic character "T." Accordingly, this "T" appears on the touch-sensitive display 118 in an entered-text area 304 of the touch-sensitive display 118); 
in response to detecting the keyboard input: 
displaying, in the third region, auto-correct information based on the keyboard input (paragraph [0038], the aforementioned predicted entries 302 (in this case, the complete words "the," "thanks," and "to") are presented in the lower portion of the touch-sensitive display 118. More particularly these predicted entries 302 appear along a side of the touch-sensitive display 118 that is most near to the non -virtual alphanumeric keyboard 134; 302  is the auto-correct information).
Faaborg/BILINSKY does not teach:
in response to detecting the keyboard input: ceasing to the display the plurality of suggested one or more characters.
Kocienda teaches:
in response to detecting the keyboard input: ceasing to the display the plurality of suggested one or more characters (paragraph [0105], If the user is actually trying to type the word "rhesus," then in response to detecting a user touch point on or near the "s" icon key, the device will cease to display the suggested word "The.").
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Kocienda, as the prior arts are from the same application field of user interface display of suggested text, and Kocienda further teaches ceasing to the display the plurality of suggested one or more characters. By incorporating Kocienda into Faaborg/BILINSKY would expand the utility of Faaborg/BILINSKY’s system by allowing determines a character corresponding to a last received individual touch point (paragraph [0109]).

Claims 3, 6, and 24 are rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY) and in view of Aharwal et al. (US 8832584 B1, hereinafter Aharwal).

As to dependent claim 3, the rejection of claim 2 is incorporated. Faaborg/BILINSKY does not teach the electronic device of claim 2, further comprising: 
detecting second input representing user selection of a confirmation affordance; and in response to detecting the second input, sending the selected suggested one or more characters to the first user.
	Aharwal teaches:
(Fig. 6. The HQUI 400 provides controls 606 and 608 to facilitate user entry of an answer.  That is, the user may select a "Moon" control 606 to answer "moon" or a "Sun" control 608 to answer "sun"; 606 and 608 are confirmation affordances; The user who originally posted the question is identified as "John Smith"; "John Smith" is the first user).
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Aharwal, as the prior arts are from the same application field of user interface displayed text analysis and processing, and Aharwal further teaches using the preceding and subsequence word as answer choices. By incorporating Aharwal into Faaborg/BILINSKY would expand the utility of Faaborg/BILINSKY’s system by allowing to facilitate user entry of an answer (Col 11 line 52-53).

As to dependent claim 6, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: 
displaying the plurality of suggested one or more characters (Col 20 line 22-32, In the example of FIG. 3B, response selection area 114 includes response options 116A-116D (collectively, "response options 116").  Response options 116 may, in some examples, each represent a candidate response outputted by response suggestion unit 14 based at least in part on the determined current context of computing device 2).

identifying a use of the word "or" in the at least one message; 
identifying a preceding word that appears immediately before the word "or"; and identifying a subsequent word that appears immediately after the word "or', wherein: 
displaying at least the preceding word and the subsequent word.
Aharwal teaches:
identifying a use of the word "or" in the at least one message (“In this example, the user enters the question, "Is Juliet said to be the sun or the moon?" into the entry panel 506.”, Col 11 line 17-19, the system has to extract every single word in the message which includes scanning word “or” in order to obtain candidate answer words); 
identifying a preceding word that appears immediately before the word "or"; and identifying a subsequent word that appears immediately after the word "or' (“In this screen, the HQUI 400 includes a question presentation area 604 that lists one or more question on the digital work. In this example, the question entered by the user in FIG. 5 (i.e., "Is Juliet said to be the sun or the moon?") is shown in the question presentation area 604. The user who originally posted the question is identified as "John Smith" of Portland Oreg. For this particular question, two possible discrete answers--sun and moon--are given beneath the question in the question presentation area 604. The HQUI 400 provides controls 606 and 608 to facilitate user entry of an answer. That is, the user may select a "Moon" control 606 to answer "moon" or a "Sun" control 608 to answer "sun". The question presentation area 604 may further include statistics 610 on how accurately the user is answering the questions”, Col 11 line 43-56), wherein: 
(Fig. 6, the control 606 displays answer “Moon” and the control 608 displays answer “Sun” for user to select).
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Aharwal, as the prior arts are from the same application field of user interface displayed text analysis and processing, and Aharwal further teaches using the preceding and subsequence word as answer choices. By incorporating Aharwal into Faaborg/BILINSKY would expand the utility of Faaborg/BILINSKY’s system by allowing to facilitate user entry of an answer (Col 11 line 52-53).

As to dependent claim 24, the rejection of claim 1 is incorporated. Faaborg/BILINSKY does not teach the electronic device of claim 1, wherein the plurality of suggested one or more characters consists of a first word or phrase, a second word or phrase, and a third word or phrase.
	Aharwal teaches:
the plurality of suggested one or more characters consists of a first word or phrase, a second word or phrase, and a third word or phrase (Fig. 8, Col 12 line 27-42, the user may actuate a first control 806 if he knew the correct answer or a second control 808 if he did not; 806 answer “I know it” consists of three words).
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in to facilitate user entry of an answer (Col 11 line 52-53).


Claim 7 is rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY) and in view of Aharwal et al. (US 8832584 B1, hereinafter Aharwal) and in further view of Block (US 20100088302 A1, hereinafter Block).

As to dependent claim 7, the rejection of claim 6 is incorporated. Faaborg teaches he electronic device of claim 6, wherein displaying the plurality of suggested one or more characters (Col 20 line 22-32, In the example of FIG. 3B, response selection area 114 includes response options 116A-116D (collectively, "response options 116").  Response options 116 may, in some examples, each represent a candidate response outputted by response suggestion unit 14 based at least in part on the determined current context of computing device 2).

at least one message includes an interrogatory, further comprising: 
determining a word or phrase that is responsive to the interrogatory, wherein the word or phrase is different from the preceding word and the subsequent word; and 
displaying the plurality of suggested one or more characters comprises the word or phrase that is responsive to the interrogatory.	
Block teaches:
at least one message includes an interrogatory (paragraph [0081], the context management system 100, in cooperation with one or more of the processor 130 and memory 140, can determine if messages sent by the CPM system 20 to the end user at the end user device 30 are actually queries., further comprising: 
determining a word or phrase that is responsive to the interrogatory, wherein the word or phrase is different from the preceding word and the subsequent word (paragraph [0081], For example, a determination can be made as to whether alternatives are provided in a message that requires an answer, such as the message concluding with a question mark. Other types of punctuation could also be identified as query-type messages such as "yes/no" and/or phrases such as "please select A, B or C."”); and
the plurality of suggested one or more characters comprises the word or phrase that is responsive to the interrogatory (paragraph [0081], For example, a determination can be made as to whether alternatives are provided in a message that requires an answer, such as the message concluding with a question mark. Other types of punctuation could also be identified as query-type messages such as "yes/no" and/or phrases such as "please select A, B or C."”).
 Since Faaborg/BILINSKY/Aharwal teaches a medium of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate above, as taught by Block, as the prior arts are from the same application field of user interface displayed text analysis and processing, and Block further teaches analyzing interrogatory sentence. By incorporating Block into Faaborg/BILINSKY/Aharwal would expand the utility of Faaborg/BILINSKY/Aharwal’s system by allowing to assist with the selection of words that are likely to be unique, and this word used as the keyword for context correlation (paragraph [0078]).

Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY) and in view of Morreale et al. (US 20040181586 A1, hereinafter Morreale).

As to dependent claim 12, the rejection of claim 10 is incorporated. Faaborg/BILINSKY does not teach the electronic device of claim 10, further comprising: 
identifying the most-recently-sent messages to the first user, and wherein: displaying the plurality of suggested one or more characters comprises displaying at least one of the most-recently-sent messages.
Morreale teaches:
(paragraph [0043], each time a new message is sent, a list 455 of the most recently sent e-mail messages is updated; the list 455 contains the five most recently sent messages).
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Morreale, as the prior arts are from the same application field of user interface displaying messages, and Morreale further teaches displaying the most-recently-sent messages. By incorporating Morreale into Faaborg/BILINSKY would expand the utility of Faaborg/BILINSKY’s system by allowing to rank the messages in sending date and time order (paragraph [0050]).

Claims 18-19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY) and in view of McEvoy et al. (US 20110111730 A1, hereinafter McEvoy).

As to dependent claim 18, the rejection of claim 1 is incorporated. Faaborg/BILINSKY does not teach the electronic device of claim 1, further comprising: 
obtaining a plurality of contact names stored on the electronic device; 

obtaining contact information corresponding to the used contact name; and 
displaying an affordance for sending at least a portion of the obtained contact information as a message to the second user.
McEvoy teaches:
obtaining a plurality of contact names stored on the electronic device (paragraph [0026], The user can also, via the web interface to the control network, register one or more selected contacts to be stored specifically within that user's account for future call purposes; paragraph [0037], Once authenticated, the user can initiate a call to one of his pre-stored numbers); 
detecting the use of a contact name of the plurality of contact names in the at least one message (paragraph [0037], the user can initiate a call to one of his pre-stored numbers by simply mentioning the name of the contact e.g. "call James"); 
obtaining contact information corresponding to the used contact name (paragraph [0037], the user can initiate a call to one of his pre-stored numbers by simply mentioning the name of the contact e.g. "call James"; the pre-stored call number is the obtained contact information); and
	displaying an affordance for sending at least a portion of the obtained contact information as a message to the second user (Paragraph [0039], If more than one such name is stored, the system may prompt for clarification.  If only a single match is found, then that contact number is passed from the speech engine to the control network; the prompt is the affordance).
 teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by McEvoy, as the prior arts are from the same application field of user interface displaying messages, and McEvoy further teaches displaying contact information based on the stored information. By incorporating McEvoy into Faaborg/BILINSKY would expand the utility of Faaborg/BILINSKY’s system by allowing the device acts according to a pre-programmed instruction to call the pre-stored number (paragraph [0029]).

As to dependent claim 19, the rejection of claim 18 is incorporated. Faaborg/BILINSKY does not teach the electronic device of claim 18, further comprising: 
displaying an affordance for calling a phone number associated with the obtained contact information.
McEvoy teaches:
displaying an affordance for calling a phone number associated with the obtained contact information (Paragraph [0039], If more than one such name is stored, the system may prompt for clarification.  If only a single match is found, then that contact number is passed from the speech engine to the control network; the prompt is the affordance).
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by McEvoy, as the prior arts are from the same application field of user interface the device acts according to a pre-programmed instruction to call the pre-stored number (paragraph [0029]).

Claim 20 is rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY) and in view of Murray (US 20050080855 A1, hereinafter Murray) and in view of Gruber et al. (US 20140033071 A1, hereinafter Gruber).

As to dependent claim 20, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: counting the number of messages received from the first user; in accordance with a determination that the number exceeds a predetermined threshold, displaying a response (Col 19, line 5-9, suggestion module 16 may only output the response corresponding to displayed text 102 as a candidate response after response suggestion unit 14 has received the response as a selected response a threshold number of times (e.g., 3 times, 5 times, 10 times, etc.) ).
	Faaborg/BILINSKY does not teach:
counting the number of messages received from the first user within a time interval; and
displaying an affordance for calling the first user.
Murray teaches:
(paragraph [0058], the number of messages sent by an actual sender over a time interval set by a user or system administrator).
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate counting the number of messages received from the first user within a time interval, as taught by Murray, as the prior arts are from the same application field of user interface message sending and receiving, and Murray further teaches counting the number of messages within a time interval. By incorporating Murray into Faaborg/BILINSKY would expand the utility of Faaborg/BILINSKY’s system by allowing storing and compiling information and statistics about messages sent to users (paragraph [0058]).
	Faaborg/BILINSKY/Murray does not teach:
displaying an affordance for calling the first user.
Gruber teaches:
displaying an affordance for calling the first user (paragraph [0055], For example, device 110 detects an incoming call and notifies the user of the call by causing a phone number or other identifying information about the call or caller to be displayed on a screen of device 110.  In addition to this information, the display may include three selectable options: "Answer", "Ignore", and "Call Back Later.").
Since Faaborg/BILINSKY/Murray teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a phone number or other identifying information about the call or caller to be displayed on a screen of device (paragraph [0055]).

Claim 21 is rejected under AIA  35 U.S.C §103 as being unpatentable over Faaborg et al. (US 8996639 B1, hereinafter Faaborg) in view of BILINSKY et al. (US 20140215397 A1, hereinafter BILINSKY) and in view of Murray (US 20050080855 A1, hereinafter Murray) and in view of Cranfill et al. (US 20110249073 A1, hereinafter Cranfill).

As to dependent claim 21, the rejection of claim 1 is incorporated. Faaborg teaches the electronic device of claim 1, further comprising: counting the number of messages received from the first user; in accordance with a determination that the number exceeds a predetermined threshold, displaying a response (Col 19, line 5-9, suggestion module 16 may only output the response corresponding to displayed text 102 as a candidate response after response suggestion unit 14 has received the response as a selected response a threshold number of times (e.g., 3 times, 5 times, 10 times, etc.) ).
	Faaborg/BILINSKY does not teach:
counting the number of messages received from the first user within a time interval; and

	Faaborg/BILINSKY does not teach:
Murray teaches:
counting the number of messages received from the first user within a time interval (paragraph [0058], the number of messages sent by an actual sender over a time interval set by a user or system administrator).
Since Faaborg/BILINSKY teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate counting the number of messages received from the first user within a time interval, as taught by Murray, as the prior arts are from the same application field of user interface message sending and receiving, and Murray further teaches counting the number of messages within a time interval. By incorporating Murray into Faaborg/BILINSKY would expand the utility of Faaborg/BILINSKY’s system by allowing storing and compiling information and statistics about messages sent to users (paragraph [0058]).
	Faaborg/BILINSKY/Murray does not teach:
displaying an affordance for video conferencing the first user.
	Cranfill teaches:
displaying an affordance for video conferencing the first user (paragraph [0219], The second stage 1115 displays the UI 1105 after the user selects the selectable Video Conference option 1154).
Since Faaborg/BILINSKY/Murray teaches a device of displaying predicative answers based on the message transcript, it would have been obvious to one of to activate a video conference tool (paragraph [0219]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143       
                                                                                                                                                                                                 /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143